       Case 1:17-cv-01894-RJS Document 93 Filed 11/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
JOSEPH HAYDEN,

                          Plaintiff,                                  17 CV 1894 (RJS)
        -against-                                                     PLAINTIFF’S NOTICE OF
                                                                      MOTION FOR TRIAL AND
THE CITY OF NEW YORK, AHMED ABDALLA,                                  EVIDENTIARY RULINGS
AND ADAM KOTOWSKI,

                                    Defendants.
------------------------------------------------------------------X

        PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law dated

November 2, 2020, in Support of Plaintiff’s Motion In Limine and for certain evidentiary

rulings, and the Declaration of J. Remy Green, and Exhibits attached thereto and

referenced therein, and all of the prior pleadings and proceedings had herein, Plaintiff,

Joseph Hayden, will move this Court, before the Honorable Richard J. Sullivan, United

States Circuit Judge, at the United States Courthouse for the Southern District of New

York, located at 500 Pearl Street, New York, New York, 10007, on a date and time that is

convenient for the Court, for an Order granting Plaintiff’s request for the evidentiary

rulings requested in the attached memorandum of law.

DATED:           November 2, 2020
                 New York, NY

                                                                          /s/
                                                     ___________________________
                                                           J. Remy Green
                                                           Cohen & Green P.L.L.C.
                                                           Attorneys for Plaintiff
                                                           1639 Centre St., Suite 216
                                                           Ridgewood, NY 11385
                                                           P:     929-888-9480
                                                           F:     929-888-9457
                                                           remy@femmelaw.com
